Title: To George Washington from Brigadier General Ebenezer Learned, 7 February 1778
From: Learned, Ebenezer
To: Washington, George



Hond Sr
Oxford [Mass.] February 7th 1778

With the utmost Exartion I have Complyd with your Excellancies Direction to me of Jany 8th unless your Exellancy had Regard to Cols. Vanscayks & James Levingstons Regts of N. York State, that was left at Schanaitada, and Johnstown by Genl Gate’s order which Regts was anext to my Brigd. by Genl Schuyler—But not being Positive whether

it ware Intended by your Exellancy’s Direction to forward Detachments left at Posts they have ben at during the last campaign, I have not as yet given orders to them; but if they ware Intended I shall at the first Notice forward them.
And am very unhappy I have the Misfortune of Indisposition that I am unable Immediately to take the Field myself.
I have Sent Inclosd a coppy the certificate of my Surgeons—also Genl Gate’s Permit to me leaveing the Brigd. at Albany—but Shall make no delay as soon as able to Joyn again and shall with Pleasure (as far as able) obey every order from yo⟨ur⟩ Excellancy.
This Day I have it by an officer from Head Qurt. that my charicter is Impeeched and a complaint to your Excellancy against me I am Puzzled to know from what Quarter, or for what; it is said for conve[r]ting Publick Stores and Plunder to Private use—if this is aleg’d I am able I Determin any Minute to aquit myself of such accusation—and shall make it my first Business when able to Ride to camp. till when I am as ever your Excellancies very Humbl. Servt

Ebenezer Learned B:G.

